  Case: 1:18-cv-00864 Document #: 777 Filed: 10/15/19 Page 1 of 4 PageID #:28889




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                      No. 1:18-CV-864
This document relates to:
                                                      Hon. Robert M. Dow, Jr.
Authenticom, Inc. v. CDK Global, LLC et al.,
Case No. 1:18-cv-00868 (N.D. Ill.)
                                                      Magistrate Judge Jeffrey T. Gilbert


 COUNTERCLAIMANT THE REYNOLDS AND REYNOLDS COMPANY’S MOTION
               FOR PARTIAL SUMMARY JUDGMENT

          Defendant The Reynolds and Reynolds Company (“Reynolds”), by its undersigned counsel

and pursuant to Federal Rule of Civil Procedure 56, hereby moves for partial summary judgment

in favor of liability as to its Third Counterclaim (Digital Millennium Copyright Act) and Fourth

Counterclaim (Wisconsin Computer Crime Act) against Authenticom, Inc (“Authenticom”).

          Reynolds submits that based on undisputed facts, Authenticom has violated both statutes

as a matter of law.      There are no fact disputes regarding Authenticom’s actions at issue:

Authenticom has engaged in a persistent campaign to circumvent Reynolds’s access controls

protecting Reynolds’s proprietary Dealer Management System from unauthorized third-party

access.     Authenticom has also knowingly and intentionally accessed Reynolds’s computer

programs and disseminated Reynolds’s system credentials without Reynolds’s authorization.

Authenticom’s primary defense of these activities is a legal one—in particular, it claims it is

immunized by dealers’ purported authorizations. But this defense (and all others) is meritless, as

this Court has already recognized. See Order at 17-18 [Dkt. 506]; Order at 19-20 [Dkt. 749].

Authenticom has therefore violated both the Digital Millennium Copyright Act and the Wisconsin

Computer Crime Act, as a matter of law.




                                                 1
  Case: 1:18-cv-00864 Document #: 777 Filed: 10/15/19 Page 2 of 4 PageID #:28889




       Reynolds is filing a Motion for Leave to File Instanter a Brief in Excess of Fifteen Pages,

to which is attach a 26-page Proposed Memorandum in Support (“Memorandum”) of this motion.

Pursuant to Local Rule 56,1, Reynolds is also filing a Statement of Undisputed Material Facts

(“Statement of Facts”) in support of this Motion. In addition to the Memorandum and Statement

of Facts, this motion is accompanied by the following materials in support:

              Exhibits 1-108;

              Declaration of Brice Wilkinson;

              Declaration of Jonathan Emmanual.

The Memorandum, Statement of Facts, and supporting exhibits are being filed under seal and

Reynolds will serve all parties to this MDL with unredacted copies by email. Should the Court

grant Reynolds’s Motion for Leave, Reynolds will promptly file public redacted versions of the

Memorandum and Statement of Facts with the Court.

       For the reasons set forth in the Memorandum and other supporting materials, Reynolds

moves that the Court grant a partial summary judgment holding that Authenticom has violated the

Digital Millennium Copyright Act and the Wisconsin Computer Crime Act by and through its

actions on the Reynolds Dealer Management System. The magnitude of Authenticom’s wrongful

acts, and the remedies that flow therefrom, are beyond the scope of this motion and are left for

further proceedings, including but not limited to trial by jury. Reynolds further requests such other

relief as may be appropriate.

                                                      [Signature block on following page]




                                                 2
  Case: 1:18-cv-00864 Document #: 777 Filed: 10/15/19 Page 3 of 4 PageID #:28889




Dated: October 15, 2019                     Respectfully submitted,
                                             /s/ Aundrea K. Gulley
                                             Aundrea K. Gulley
                                             Brian T. Ross
                                             Brice A. Wilkinson
                                             Ross A. MacDonald
                                             GIBBS & BRUNS LLP
                                             1100 Louisiana Street
                                             Suite 5300
                                             Houston, TX 77002
                                             (713) 751-5258
                                             agulley@gibbsbruns.com
                                             bross@gibbsbruns.com
                                             bwilkinson@gibbsbruns.com
                                             rmacdonald@gibbsbruns.com

                                             Michael P.A. Cohen
                                             Leo D. Caseria
                                             SHEPPARD MULLIN RICHTER & HAMPTON,
                                             LLP
                                             2099 Pennsylvania Avenue NW, Suite 100
                                             Washington, DC 20006
                                             (202) 747-1900
                                             mcohen@sheppardmullin.com
                                             lcaseria@sheppardmullin.com

                                             Counsel for Defendant
                                             The Reynolds and Reynolds Company




                                        3
  Case: 1:18-cv-00864 Document #: 777 Filed: 10/15/19 Page 4 of 4 PageID #:28889




                                 CERTIFICATE OF SERVICE
         I, Brice A. Wilkinson, an attorney, hereby certify that on October 15, 2019, I caused a true
and correct copy of the foregoing COUNTERCLAIMANT THE REYNOLDS AND
REYNOLDS COMPANY’S MOTION FOR PARTIAL SUMMARY JUDGMENT to be filed
and served electronically via the court’s CM/ECF system. Notice of this filing will be sent by e-
mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF System.


                                              /s/ Brice A. Wilkinson
                                              Brice A. Wilkinson
                                              GIBBS & BRUNS LLP
                                              1100 Louisiana Street
                                              Suite 5300
                                              Houston, TX 77002
                                              (713) 751-5218
                                              bwilkinson@gibbsbruns.com




                                                 4
